DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the After-Final Amendment dated September 14, 2021 is acknowledged. Claims 1 and 3-10 are pending in this application.  No claim amendments were submitted in this response.  

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1 and 3-10 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/955,280 has been withdrawn in view of Applicant filing of a terminal disclaimer.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Alimonti et al. (EP 2 762 131) which discloses the use of Salvia  haenkei extracts in cosmetic compositions as an anti-aging substance (paragraph 0014). Additional components can be included in the composition including antioxidants, chelating agents, emulsion stabilizers, preservatives, perfumes, preservatives, aromatizing agents, humectants, water proofing agents, cationic polymers, anionic polymers, vitamins, and the like (paragraph 0034). 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615